DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 14-16, 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Patent Publication No. 2010/0016162 A1) and Gottardi et al. (Plant Psychology and Biochemistry, 2012) as evidenced by Hydroponics Space (2021) and Britannica (Water Glass, Chemical Compound, 2015), regarding claim 5.

In regard to claim 1, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate or potassium silicate [Paragraph 0032] to a plant or soil (e.g. foliar surface, typically a leaf surface, wherein run down of the applied solution reaches the soil) [Paragraph 0108], wherein the plant is a silicon-accumulating plant such as rice, wheat, oats, sugar cane, barley, and maize [Paragraph 0105-106], wherein iron is an optional component of the composition (e.g. embodiments without supplying “optional” iron to the plant or soil are disclosed) [Paragraph 0069].

	The Goodwin reference does not explicitly disclose stimulating iron absorption in a plant not in an iron-deficient condition, whereby absorption of iron present in the soil by both aerial parts and roots of the plant is stimulated.

Gottardi et al. demonstrate the ability of Si to modulate the root activity of Fe uptake [Abstract, Paragraph 2]. In the study corn salad seeds are grown in a nutrient-rich solution that includes iron [Pg. 20; Methods] and compared to a control solution which does not have silicon, thus the plant is not deficient in iron; further the amount of iron present in the control, about 0.8 µmol/g or equivalently 4.6 ppm (Figure 5A) indicates a marginal level of iron in corn. Moreover, although the study of Gottardi et al focuses on the effect of Si in soil-less culture with a floating system [Page 15, Column 2, last Paragraph] (e.g. hydroponics) nutrient solutions for hydroponic systems are capable of use in soil growth mediums as evidenced by Hydroponics Space [Page 1, Paragraph 2]. Therefore, although Goodwin does not explicitly recite stimulating iron absorption, Gottardi demonstrates the ability of a silicon supply to increase iron absorption in the roots of the plant and thereby foliage as a result of inherent plant transportation of nutrients from the roots to the leaves (e.g. aerial parts). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stimulate iron absorption in Goodwin’s growing method because it is well known that plant growth is influenced by availability of one or more micronutrients such as iron [Paragraph 0069]. One of ordinary skill in the art would have been motivated to utilize an iron absorption stimulating material such as silicon as described in both Goodwin and Gottardi because application of silicon is shown to increase plant size and yield [Gottardi, Table 1]. 

In regard to claims 4-5, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate (Na2SiO3) or potassium silicate (K2SiO3) [Paragraph 0032]. Potassium silicate (K2SiO3) is soluble glass as evidenced by Britannica [Pg. 1]

	In regard to claims 6 and 15-16, Goodwin discloses a substantially identical process as claimed and therefore the claimed properties (e.g. iron absorption) are presumed to be inherent. Gottardi et al. demonstrates higher Fe uptake rates observed in the presence of Si in the growth medium [Pg. 17, Column 2, lines 5-7; Fig. 5A] compared to the control samples, iron absorption increased by about 50% from about 0.8 up to about 1.2 µmol/g.

	In regard to claim 7, Goodwin discloses a method wherein the silicon is supplied to the plant in liquid form as a foliage nutrient solution or as a root nutrient solution (e.g. via run down) [Paragraph 0108].

	In regard to claim 14, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate (Na2SiO3) or potassium silicate (K2SiO3) [Paragraph 0032] to rice, wheat, oats, sugar cane, barley, and maize [Paragraph 0105].

	In regard to claims 19-20, Goodwin discloses an illustrative composition comprising 2-20% potassium silicate by weight, with water balance to 100% by weight [Paragraph 0082-0086]. Presuming an approximate value of 1 liter solution to be about 1,000 grams, Goodwin’s amounts would equate to about 20-200 g/L which overlaps with the claimed ranges. (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). One of ordinary skill in the art will readily prepare compositions having amounts or ratios of nutrients by mixing ingredients as indicated in Goodwin [Paragraph 0081].

In regard to claim 23, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate (Na2SiO3) or potassium silicate (K2SiO3) [Paragraph 0032] to a silicon-accumulating plant [Paragraph 0105-106]. While the reference does not explicitly disclose the absorption of iron in form of siderophoric Fe(III) complex, this is considered an inherent feature of iron absorption in the plants disclosed by Goodwin. This is confirmed in Applicant’s Specification [Page 2]:
“the plant (for example corn (i.e. maize), barley, or rice) produces natural molecules or phytosiderophores that bind to iron in the form of ferric iron (Fe+++), allowing it to be assimilated, which molecules are released into the rhizosphere”


Claims 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Patent Publication No. 2010/0016162 A1) and Gottardi et al. (Plant Psychology and Biochemistry, 2012) as evidenced by Hydroponics Space (2021) and further in view of Czaja et al. (WO 2014/185794 A1).

In regard to claims 17-18 and 21-22, Goodwin discloses an illustrative composition comprising 2-20% potassium silicate by weight, with water balance to 100% by weight [Paragraph 0082-0086]. The reference does not explicitly disclose wherein silicon is supplied in a quantity of 0.5 g/L to 5 g/L (claim 17) or about 1 g/L (claim 18), or where the silicon is supplied in solid, powdered or granulated form (claims 21-22).

Czaja et al. teach a similar silicon formulation for stimulating plant-growth that can be in the form of an aqueous solution or powder substance wherein high concentrations of silicon is used in amounts of 0.5-60 wt.% [Page 5, Paragraph 2] which overlaps the claimed ranges of 0.05-5% in liquid form and 1-10% in solid form. Czaja et al. teach the high concentration ranges of silicon has a positive influence on the bioavailability [Page 7, lines 3-6]  and discusses diluting if there is too high a concentration to allow for direct application to the plant root [Page 7, last two paragraph]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize liquid or solid forms of the Goodwin formulation as well as to optimize the silicon concentrations within the claimed ranges because the silicon in a liquid and powdery water-soluble substance allows for versatile applications as root or spray foliar treatments. Furthermore, adjusting the weight percentages of the silicon-containing nutrient components in the concentrated aqueous suspension to within the claimed amounts would be beneficial to form a composition which comprises the optimal amount of silicon and plant nutrients to provide desired efficacy for enhanced plant growth and while reducing toxic effects [Czaja, Page 13, lines 1-2; Page 2, last sentence].

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.

The rejection of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment to the claim.

Applicant’s arguments (Pgs. 4-6) with respect to the rejection of the claims based on the Michaud reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments necessitated a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        June 3, 2022